Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

This office action is in response to the amendment filed on 10/13/2021. Claims 1, 3-13 and 18-26 are pending. Claims 1, 3-9 and 21-26 are under examination on the merits.  Claims 2 and 14-17 are cancelled.  Claims 10-13 and 18-20 are withdrawn to a non-elected invention from further consideration.  

Examiner’s Note
This application is in condition for allowance except for the presence of claims 10-13 and 18-20, are directed to an invention non-elected without traverse in the reply filed on 05/17/2021.  The non-elected invention is directed to a method of making a medical device and a biocompatible sheet material, which remains withdrawn from consideration because the claim does not require all the limitations of an allowable claim. Accordingly, claims 10-13 and 18-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be 
In the claims:
Cancel claims 10-13 and 18-20.

Allowable Subject Matter
Claims 1, 3-9 and 21-26 are allowed for the reasons as set forth in the applicant’s remarks filed on 10/13/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782